DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 7/12/2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: At the beginning of the specification, at page 1, under the heading “Cross-Reference to Related Applications”, the continuing data needs to be updated, such as the US application No. 14/917,903 is now US patent 10,752,807.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamada et al (US 2013/0203254) in view of Iwano et al (US 2012/0329370).
Tamada et al disclose a polishing composition comprises abrasive grains, water-soluble polymer, a polishing accelerator, and an oxidizing agent, and further contains a metal anticorrosive agent; and water [0017], wherein the metal anticorrosive agent comprises hereterocyclic compound and specific example of such is pyrazole such as 3,5-dimethylpyrazole [0061]-[0063].
Unlike the instant invention, Tamada et al fails to teach the abrasive particles or grains include a hydroxide of a trtravalent metal element or in other words, the abrasive comprises cerium hydroxide.
However, Iwano discloses a polishing slurry composition having abrasive grains comprising tetravalent metal element hydroxides, and producing a liquid phase with a nonvolatile content of 500 ppm or greater when an aqueous dispersion with a content of the abrasive grains adjusted to 1.0 mass % has been centrifuged for 50 minutes at a cerium [0027].
Iwano discloses that a slurry according to the invention, it is possible to inhibit formation of scratches on polished surfaces since the abrasive grains include a tetravalent metal element hydroxide in order to achieve a substrate surface with an excellent flatness [0020],[0026],[0033],[0042].
Iwano also discloses that the composition may contain an additive other than the compound having an aromatic heterocycle as required in the instant claims 10 and 11 [0029], [0030].
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to employ Iwano's teaching of using the abrasive grains of hydroxides of a tetravalent metal element into Tamada et al's teaching for achieving a substrate with an excellent flatness by inhibiting the formation of scratches as taught by Iwano.	

 With regards to claims 10 and 11, Tamada et al disclose that the polishing composition further contain publicly known additives, such as preservatives and fungicides, as required.  Specific examples of the preservatives and the fungicides include: isothiazoline preservatives, such as 2-methyl-4-isothiazoline-3-one and 5-excluding a compound having an aromatic heterocycle, wherein the aromatic heterocycle has an endocyclic nitrogen atom not bound to a hydrogen atom,--- and a charge of the endocyclic nitrogen atom obtained by using Merz-Kollman method is -0.45 or less.”
With regards to claims 5-6,8,15-16 and 18, Tamada et al disclose that the content of the abrasive grains in the polishing composition is preferably 0.005% by mass or greater, more preferably 0.01% by mass or greater, and further preferably 0.05% by mass or greater.  As the content of the abrasive grains increases, the rate of polishing an object-to-be-polished with the polishing composition is improved [0082]. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention to easily optimize the claimed ranges as such is a result –effective variable suggested by Tamada et al.
With regards to claims 9 and 19, without showing any criticality of such it would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of the compound (3, 5-dimethylpyrazole), since it has been held that discovering an optimum value of a result effective variable involves only routine sill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 22-30 of U.S. Patent No. 10,752,807. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention in the US patent ‘807 broadly encompasses the instant invention as the 3,5-dimethylpyrazole would have been an obvious variation of 3-amino-1,2,4-triazole-5-carboxylic acid compound of the US patent’807 (col. 18, lines 34-40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haga et al (US 2010/0323584) disclose a polishing composition comprises abrasive and 3,5-dimethylpyrazole [0065],[0086]; and an additive [0115].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713